Citation Nr: 1326763	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  08-12 957A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral arm disabilities, to include as secondary to a service-connected right shoulder disability.  

2.  Entitlement to service connection for a left lower extremity disability, to include as secondary to a service-connected right lower extremity disability.  

3.  Entitlement to an increased (compensable) rating for a right shoulder disability.  



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2007, February 2008, and August 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2007 RO decision, in pertinent part, denied service connection for bilateral arm disabilities.  

The February 2008 RO decision denied service connection for a low back disability, to include as secondary to service-connected disabilities; a left lower extremity disability, to include as secondary to a right leg disability; and a psychiatric disorder, to include as secondary to service-connected disabilities.  

In October 2008, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claim file.  

In March 2010, the Veteran appeared at a Board videoconference hearing.  A transcript of the hearing is in the Veteran's claim file.  

In July 2011, the Board, in pertinent part, remanded the issues of entitlement to service connection for bilateral arm disabilities, to include as secondary to a service-connected right shoulder disability; entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities; entitlement to service connection for a left lower extremity disability, to include as secondary to service-connected disabilities; and entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, for further development.  

A May 2012 RO decision granted service connection and a 10 percent rating for a low back disability (degeneration of the lumbar discs), effective October 26, 2007.  By this decision, the RO also granted a separate a 10 percent rating for radiculopathy of the left lower extremity, effective October 26, 2007.  Therefore, the issue of entitlement to service connection for a low back disability is no longer before the Board.  

The August 2012 RO decision denied an increased (compensable) rating for a right shoulder disability (residuals of a right shoulder injury).  

In a November 2012 statement, the Veteran's representative expressly withdrew the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


